IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,833


MARCUS DRUERY, Appellant


v.


THE STATE OF TEXAS






ON REVIEW FROM THE DENIAL OF A MOTION TO DETERMINE
EXECUTION COMPETENCY AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. 03-00001-CRF IN THE 85TH DISTRICT COURT
BRAZOS COUNTY


Per Curiam.  Meyers, J., dissents. 

O R D E R


	This is a review of the trial court's denial of appellant's motion to determine
execution competency under Article 46.05.  Appellant has also filed a motion to stay his
execution.
	In December 2003, a jury found appellant guilty of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set appellant's punishment at
death.  This Court affirmed appellant's conviction and sentence on direct appeal.  Druery
v. State, 225 S.W.3d 491 (Tex. Crim. App. 2007).  Appellant is scheduled to be executed
on August 1, 2012.
	On July 11, 2012, appellant filed in the trial court his "Motion to Determine
Execution Competency under Article 46.05."  On July 24, the trial court issued an order
in which it found that appellant had "not made a substantial showing of incompetency
under Article 46.05." 
	This Court has determined that further review is necessary.  Accordingly,
appellant's execution is stayed pending further order from this Court.
	IT IS SO ORDERED THIS THE 27th DAY OF JULY, 2012.
 
Do not publish